Case: 2:20-cv-03414-EAS-EPD Doc #: 23 Filed: 12/13/20 Page: 1 of 3 PAGEID #: 242




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ROBERT WALKER,

               Plaintiff,
                                             Case No. 2:20-cv-3414
       v.                                    Judge Edmund A. Sargus, Jr.
                                             Chief Magistrate Judge Elizabeth P. Deavers
NAUTILUS, INC.,

               Defendant.

                                            ORDER

       The matter before the Court is Plaintiff Robert Walker’s (“Plaintiff”) Motion to Strike or

Disregard Portions of Defendant’s Reply, or in the Alternative to Allow Limited Discovery and a

Sur-Reply. (ECF No. 17). Defendant Nautilus, Inc., (“Defendant”) responded, (ECF No. 18), to

which Plaintiff replied. (ECF No. 20). This motion follows Defendant’s Reply in Support of

Defendant’s Motion to Compel Arbitration. (Def. Reply, ECF No. ECF No. 15; Mot. to Compel

Arb., ECF No. 13). As explained in more detail below, Plaintiff’s Motion to Strike or Disregard

Portions of Defendant’s Reply, or in the Alternative to Allow Limited Discovery and a Sur-Reply,

(ECF No. 17), is DENIED in part and GRANTED in part.

                                                I.

       Plaintiff filed a Complaint against Defendant on July 7, 2020, on behalf of himself and a

proposed class, alleging breach of express and implied warranties, (ECF No. 1 at PageID #25, 27,

29, 31, 32), violation of the Ohio Consumer Sales Practices Act (Id. at PageID #33), and Negligent

Misrepresentation. (Id. at PageID #37). Plaintiff alleges that the treadmill he purchased from

Defendant does not reach the continuous horsepower advertised. (Id. at ⁋19, PageID #5–6). On

September 29, 2020, Defendant filed a Motion to Compel Arbitration. (ECF No. 13).



                                                1
Case: 2:20-cv-03414-EAS-EPD Doc #: 23 Filed: 12/13/20 Page: 2 of 3 PAGEID #: 243




       Defendant initially moved to compel arbitration arguing that Plaintiff agreed to arbitrate

his claims when he purchased his Bowflex treadmill online from Defendant’s Website. (Mot. to

Compel Arb., ECF No. 13 at PageID #83). Plaintiff responded that he did not accept the website’s

terms of use (which contain the arbitration provision) when he purchased the treadmill, asserting

that they were inconspicuous. (ECF No. 14 at PageID #105). Defendant then replied that Plaintiff

actually accepted the arbitration agreement both by purchasing the treadmill on its website and

also by clicking “accept” to the terms of use when he downloaded and created a profile on

Defendant’s “Max Intelligence” App. (ECF No. 15 at PageID #154–55). This was the first the App

was ever mentioned. Defendant’s new argument is based on information which Defendant

apparently learned after filing its motion to compel arbitration. (ECF No. 18 at PageID #203, n.2).

       Plaintiff now moves this Court to strike Defendant’s Reply, or alternatively to allow limited

discovery and a sur-reply. (ECF No. 17). Defendant responds that its Reply should not be stricken,

and that no discovery should be granted, but that it does not oppose a sur-reply if it can file a sur-

sur-reply. (ECF No. 18 at PageID #201–02).

                                                 II.

       This Court has the inherent authority to control its docket, which includes the authority to

strike documents or portions of documents. See Cincinnati Ins. Co. v. Nat’l Union Fire Ins. Co. of

Pittsburgh, PA, 377 F. Supp. 3d 859, 864 (S.D. Ohio 2019). This Court also has the authority to

grant the parties leave to file additional memoranda for good cause shown, pursuant to S.D. Ohio

Civ. Rule 7.2. Good cause exists where, for example, the reply brief raises new grounds that were

not included in the movant’s initial motion. NCMIC Ins. Co. v. Smith, 375 F. Supp. 3d 831, 835

(S.D. Ohio 2019) (citations omitted).




                                                  2
Case: 2:20-cv-03414-EAS-EPD Doc #: 23 Filed: 12/13/20 Page: 3 of 3 PAGEID #: 244




                                                III.

       Having reviewed the briefings, and finding good cause to modify in part the briefing

schedule, the Court concludes that the appropriate course is as follows. The Court will not strike

any portions of Defendant’s Reply, but will allow limited discovery on the first and fifth questions

Plaintiff raises for limited discovery in his Motion. (ECF No. 17 at PageID #197). Specifically,

within FOURTEEN (14) DAYS of the issuance of this order, Defendant shall provide Plaintiff

with the date on which Plaintiff allegedly clicked the “accept” button on the app, as well as copies

of the Terms of Use in effect on both the date of Plaintiff’s treadmill purchase and later purchase

of the app. After that time has passed and Defendant has provided said information, Plaintiff will

have FOURTEEN (14) DAYS to file a sur-reply, after which Defendant will have SEVEN (7)

DAYS to file a sur-sur-reply.

       Accordingly, Plaintiff’s Motion to Strike or Disregard Portions of Defendant’s Reply, or

in the Alternative to Allow Limited Discovery and a Sur-Reply, (ECF No. 17), is DENIED in

part and GRANTED in part.

       IT IS SO ORDERED.



12/13/2020                                             s/Edmund A. Sargus, Jr.
DATE                                                   EDMUND A. SARGUS, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                 3
